Appleton, G. J.
This is a bill in equity by the plaintiff, as administrator on the estate of John M. Wood.
The bill alleges that Nathaniel Haskell, at the June term, 1851, of the Court of County Commissioners, for the county of Cumberland, obtained a judgment and warrant of distress against the York & Cumberland Railroad Company for land damages sustained by him, by reason of the location and building of the railroad of said company over the lands of said Haskell.
That, at the same session, Albion F. Harris and Benjamin F. Harris obtained judgment and a warrant of distress against the York & Cumberland Railroad Company for similar damages sustained by them.
That, at the request of the directors of said railroad company, John M. Wood, on Dee. 7, 1853, for a valuable consideration by him paid, received from said A. F. & B. F. Harris an assignment of their interest in the judgment recovered, and in the warrant of distress, — and, on Dec. 16, 1853, for a full consideration by him paid to Haskell, he received from him an assignment and transfer of ffis interest in the judgment recovered by him, and in the warrant of distress,—thus said Wood was the owner of said judgments and warrants of distress, and entitled to recover the payment of the same,—and that they still remain due and unpaid. '
That the bondholders of the York & Cumberland Railroad Co., in Oct., 1865, organized as a corporation, by the name of the Portland & Rochester R. R. Co, — that said railroad company is subject to all the liabilities of said York and Cumberland R. R. Co., in respect to compensation for lands taken and used by them,—and is now maintaining *536and operating its road through the lands of said Haskell and said Harrises.
That said defendant does not deny said judgments, and does not claim that they have acquired or could acquire any lawful title to the use of said lands, except by satisfying said judgments.
The prayer of the bill is, "that this said company, its officers, agents, and servants, and all of them, may be enjoined and restrained from using for the purposes of said road, the lands taken therefor, of the said Haskell and the said Harrises herein mentioned, until the damage aforesaid, with interest and cost, shall be paid, * * and for such other and further relief in the premises as shall be according to equity and good conscience, and to the Court shall seem meet.”
To this bill the defendant has demurred.
The complainant insists that he is entitled to the remedy prayed for by virtue-of R. S., 1857, c. 51, although the title ° to the land remains in those from whom assignments of the several judgments for land damages were taken.
The remedy by injunction is given to the party injured in his estates or their enjoyment. It is never a mode for the collection of debts. Neither Haskell nor the Harrises make any complaint of the use or occupation of these lands. John M. Wood never owned the premises nor had any estate therein, and the question is whether his administrator can maintain a bill against the defendant to enjoin them from using or occupying the lands of others.
The complainant’s rights depend not upon the general principles of equity, but upon the special provisions of R. S., c. 51.
By § 2, a railroad corporation may purchase land necessary "for the location, construction and convenient use of its road,” or they may take it under certain prescribed limitations and conditions.
By § 5, "the damages for real estate taken, are to be estimated by the County Commissioners, on a written application *537of the corporation or owner of the estate, within three years after the location was filed, and are to be paid by the corporation. When no estimate is made within that time, the owner may maintain trespass or have any remedy provided in this chapter. When requested by the owner, the Commissioners are to require the corporation to give security for the payment of damages and costs as hereinafter provided.”
By § 8, " when the corporation neglects for more than thirty days, to give the security required, the owner is entitled to the remedies by injunction provided in this chapter.”
By § 9, " when the damages remain unpaid for more than thirty days after they are due and demanded, a bill in equity may be filed in Court, in term time or vacation, by the person entitled to them, praying for an injunction against the use or occupation of his land taken. * * At the second term, if payment has not been made, the injunction may be made absolute, and all rights acquired by taking the land and to whatever has been placed upon it, cease, and the oiuner may maintain any appropriate action for its recovery and protection.”
The rights of the owner of the land taken are to bo protected by the proceedings in equity. The bill is to be filed by the one owning the estate used and occupied. The injunction is against the use and occupation of his land taken, not against the use and occupation of somebody’s else land taken. The redress by injunction is given to the owner of the estate used and occupied, and to no one else. If not paid, it is the owner who is to maintain the appropriate action for the recovery of the laud taken.
If the estate had been conveyed to the person to whom the damages were assigned, a very different question would have been presented for determination, which it is not necessary to consider or discuss. But, upon a full examination of the statutes, we think this special remedy by injunction is *538given to the owner of land, and as. owner, and to no one else. Demurrer sustained.

Bill dismissed with costs.

Cutting, Walton, Barrows, Danforth and Tapley, JJ., concurred.